Citation Nr: 1700138	
Decision Date: 01/04/17    Archive Date: 01/13/17

DOCKET NO.  10-11 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Adams, Counsel







INTRODUCTION

The Veteran had active military service from May 1966 to May 1968.

This matter is on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In March 2014, the Board remanded this case for further development and it is now ready for disposition.

The record reflects that in November 2016, the Veteran's representative filed a "motion" to remand the issues of entitlement to an initial compensable rating for hepatitis C; service connection for bilateral leg disability, a visual impairment, hypertension, erectile dysfunction, and an acquired psychiatric disorder; and entitlement to TDIU for the scheduling of a videoconference hearing before the Board.  

The above-referenced issues have been properly appealed, but have not been certified for appellate review.  The record shows that the issues are awaiting the scheduling of a requested Board hearing.  Consequently, the Board will not accept jurisdiction over those issues at this time.  They will be the subject of a subsequent Board decision, if otherwise in order.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.


FINDING OF FACT

The Veteran's bilateral hearing loss is manifested by hearing impairment corresponding to no higher than an auditory acuity of Level II hearing in the right ear and Level IV hearing in the left ear.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.86, Diagnostic Code (DC) 6100 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veteran  received 38 U.S.C.A. § 5103(a)-compliant notice in June 2008, prior to the initial adverse action from which this appeal originates.  

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  The record shows that all identified and relevant records have been obtained. 

In addition, the Veteran was examined in connection with this appeal in January 2009, August 2011, and April 2014.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's bilateral hearing loss disability since the most recent VA examination.  The Board finds the above VA examinations to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provide the information necessary to evaluate his bilateral hearing loss.

Under the circumstances, the Board finds that there has been substantial compliance with the March 2014 remand.  See Dyment v. West, 13 Vet. App. 141 (1999) (a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where there is substantial compliance with the Board's remand instructions); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

Increased Rating Claim

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities, which are based, as far as practically can be determined, on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  Reasonable doubt regarding the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2016). 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2016).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2016).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are made.  Bruce v. West, 11 Vet. App. 405 (1998); Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The regulations set forth eleven auditory acuity levels, designated from Roman numerals I to XI, in escalating order of hearing impairment.  38 C.F.R. § 4.85 (2016).  The appropriate auditory acuity level is determined based on a combination of the percentage of speech discrimination and the puretone threshold average.  Additional considerations apply when exceptional patterns of hearing loss are demonstrated, which are defined as either a) puretone averages of 55 or greater at 1000, 2000, 3000, and 4000 Hertz, or; b) a puretone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86(a) (2016).  Once an acuity level is established for each ear, Table VII, Percentage Evaluations for Hearing Impairment, is used to determine the appropriate disability evaluation.  The appropriate rating is determined based on a combination of the levels of hearing impairment established for each ear.

In Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak, 21 Vet. App. at 455.  The Court also noted, however, that even if an audiologist's description of the functional effects of the veteran's hearing disability was somehow defective, the veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination. Id.

In this case, the Veteran has claimed that his service-connected bilateral hearing loss is more severe than his current evaluation and warrants an initial compensable evaluation.
On January 2009 VA audiology examination, pure tone thresholds for the right ear, in decibels, at 1000, 2000, 30000, and 4000 Hertz (Hz) were as follows: 20, 30, 65, and 70; the average puretone decibel loss was 46 decibels.  The pure tone thresholds for the left ear, in decibels, at 1000, 2000, 3000, and 4000 Hz as follows: 30, 65, 70, and 70; the average puretone decibel loss was 59 decibels.  Speech recognition scores were 90 percent in the right ear and 92 percent in the left ear.  

The Veteran presented with complaints that he could not hear conversational speech in crowds or hear womens' voices.  The examiner opined that the Veteran's disability had significant effects on his occupation due to difficulty hearing.  There were no effects on usual daily activities.

VA treatment records include a July 2010 audiology report which indicates that there had been no substantial change in hearing since the January 2009 evaluation.  

On August 2011 VA hearing loss and tinnitus Disability Benefits Questionnaire (DBQ) examination, pure tone thresholds for the right ear, in decibels, at 1000, 2000, 30000, and 4000 Hz were as follows: 25, 40, 65 and 75; the average puretone decibel loss was 51.  Pure tone thresholds for the left ear, in decibels, at 1000, 2000, 3000, and 4000 Hz were as follows: 35, 70, 75, and 75; the average puretone decibel loss was 64 decibels.  Speech recognition scores were 84 percent in the right ear and 80 percent in the left ear.  

The examiner opined that the Veteran's hearing loss impacted his ordinary conditions of daily life, including the ability to work, in that he complained of problems hearing people talking and his wife repeated everything.

VA treatment records include a March 2012 VA audiology examination which indicates that speech recognition in the right ear was 100 percent and 96 percent in the left ear.  Hearing aids were recommended due to the degree/configuration of his hearing loss. 

On April 2014 VA hearing loss and tinnitus DBQ examination, pure tone thresholds for the right ear, in decibels, at 1000, 2000, 30000, and 4000 Hz were as follows: 30, 45, 70, and 70; the average puretone decibel loss was 54.  Pure tone thresholds for the left ear, in decibels, at 1000, 2000, 3000, and 4000 Hz as follows: 40, 70, 75, and 75; the average puretone decibel loss was 65.  Speech recognition scores were 96 percent in the right ear and 98 percent in the left ear.  

With regard to the impact of hearing loss on the Veteran's ordinary conditions of daily life, including the ability to work, the Veteran reported that he could not hear his wife and misunderstood words.  With regard to the impact on his ability to perform daily activities, the examiner indicated that given the degree and configuration of hearing loss he would have difficulty interacting, conversing, and comprehending speech on a one-to-one basis at greater than conversational distance (3-10 feet) without amplification.  Even without appropriate amplification, he was expected to have significant difficulty communicating in circumstances such as if the speaker's face was not visible; over the telephone; in theaters or similar settings; and in restaurants, crowds, or in any setting with background noise.

The examiner opined that the Veteran's hearing loss impacted his ordinary conditions of daily life, including the ability to work, in that he complained of problems hearing people talk and his wife repeated everything.

With respect to the January 2009 examination, applying the puretone threshold averages of 46 decibels for the right ear and 59 decibels for the left ear, to the rating criteria results in a numeric designation of Level II, bilaterally.  See 38 C.F.R. § 4.85, Table VIA.  Application of the levels of hearing impairment in each ear to Table VII at 38 C.F.R. § 4.85 produces a noncompensable rating.  There likewise remains no basis for assigning a higher rating under 38 C.F.R. § 4.86.

As to the August 2011 examination, applying the puretone threshold averages of 51 decibels for the right ear and 64 decibels for the left ear, these values to the rating criteria results in a numeric designation of Level II for the right ear and Level IV for the left ear.  See 38 C.F.R. § 4.85, Table VIA.  Application of the levels of hearing impairment in each ear to Table VII at 38 C.F.R. § 4.85 produces a noncompensable rating.  There likewise remains no basis for assigning a higher rating under 38 C.F.R. § 4.86.


With respect to the April 2014 examination, applying the puretone threshold averages of 54 decibels for the right ear and 65 decibels for the left ear, these values to the rating criteria results in a numeric designation of Level I for the right ear and Level II for the left ear.  See 38 C.F.R. § 4.85, Table VIA.  Application of the levels of hearing impairment in each ear to Table VII at 38 C.F.R. § 4.85 produces a noncompensable rating.  There likewise remains no basis for assigning a higher rating under 38 C.F.R. § 4.86.

Based on these findings the Board finds that the preponderance of the evidence is against assignment of an initial compensable rating for hearing loss during any period at issue in this appeal.  The Board has considered the provisions of 38 C.F.R. § 4.86 governing exceptional patterns of hearing impairment, but they do not apply because the Veteran did not demonstrate an exceptional pattern of hearing impairment.

The Board is mindful that an audiologist must provide a description of the functional effects caused by a hearing loss disability.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  On January 2009, August 2011, and April 2014 VA examinations, the Veteran complained of trouble hearing conversational speech in crowds and had trouble hearing his wife.  The Board finds these comments are sufficient to comply with the applicable VA policies.  Martinak v. Nicholson, 21 Vet. App. 447 (2007) (VA audiologist's indication in report that Veteran's hearing loss affected his ability to sleep was sufficient to comply with requirements of VA's own internal guidance documents that VA audiologists describe the effects of a hearing disability on occupational functioning and daily activities).  Additionally, the Board has considered various lay statements from the Veteran attesting to the impact of his hearing loss.  The Board finds that the functional effects of the Veteran's bilateral hearing loss disability are adequately addressed by the rating assigned, and points out that the Veteran's complaints amount to his hearing loss causes problems with hearing.  He has not described any unusual impact of his hearing loss.  
The critical question in this case, however, is whether the problems the Veteran has believably cited meet even higher evaluations under the rating criteria.  For reasons cited above, the Veteran is not entitled to an initial compensable rating for his bilateral hearing loss disability.  Moreover, without consideration of the problems he cited with his bilateral hearing loss disability at this time, the current evaluation could not be justified.  It is important for the Veteran to understand that the problems he has cited have not been ignored, but are the basis for the current rating.  
Accordingly, the Board finds that the preponderance of the evidence is against the assignment of an initial compensable rating for his bilateral hearing loss disability.

Additionally, with respect to an extraschedular rating under 38 C.F.R. § 3.321 for his increased disability claim, the applicable rating criteria contemplate all impairment resulting from his bilateral hearing loss.  The criteria reasonably describe the Veteran's disability level and symptomatology, specifically his complaints of difficulty hearing.  As already discussed, the manifestations of the Veteran's hearing loss all concern difficulty in hearing.  He has not described any unusual effects not contemplated by the rating criteria, which are designed to compensate for different levels of decreased hearing.  The assigned schedular rating is, therefore, adequate and referral for extraschedular consideration is not required under 38 C.F.R. § 3.321 (b)(1).  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362   (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of an initial compensable rating for the Veteran's bilateral hearing loss disability.


ORDER

An initial compensable rating for bilateral hearing loss is denied.



____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


